FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 under the Securities Exchange Act of 1934 For the month ended April, 2010 ICONplc (Registrant's name) 0-29714 (Commission file number) South County Business Park, Leopardstown, Dublin 18, Ireland (Address of principal executive offices) Ciaran Murray, CFO South County Business Park Leopardstown, Dublin 18, Ireland. Ciaran.Murray@iconplc.com 0011-353-1-291-2000 (Name, telephone number, email and/or facsmile number and address of Company contact person) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. YesXNo Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): YesNoX Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): YesNoX Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesNoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82N/A ICON plc Rider A This report on Form 6-K is hereby incorporated by reference in the registration statement on Form F-3 (Registration No.333-133371) of ICON plc and in the prospectus contained therein, and this report on Form 6-K shall be deemed a part of such registration statement from the date on which this report is filed, to the extent not superseded by documents or reports subsequently filed or furnished by ICON plc under the Securities Act of 1933 or the Securities Exchange Act of 1934. 1 GENERAL As used herein, “ICON”, the “Company” and “we” refer to ICON plc and its consolidated subsidiaries, unless the context requires otherwise. Business We are a contract research organization (“CRO”), providing outsourced development services on a global basis to the pharmaceutical, biotechnology and medical device industries. We specialize in the strategic development, management and analysis of programs that support Clinical Development - from compound selection to Phase I-IV clinical studies. We believe that we are one of a select group of CRO’s with the capability and expertise to conduct clinical trials in most major therapeutic areas on a global basis. At March 31, 2010, we had 7,268 employees, in 69 locations in 39 countries, providing Phase I - IV Clinical Trial Management, Drug Development Support Services, Data Management and Biostatistical, Central Laboratory, Imaging and Contract Staffing services. We have the operational flexibility to provide development services on a stand-alone basis or as part of an integrated “full service” solution. Headquartered in Dublin, Ireland, we began operations in 1990 and have expanded our business through internal growth and strategic acquisitions. ICON plc’s principal executive office is located at: South County Business Park, Leopardstown, Dublin 18, Republic of Ireland. The contact telephone number of this office is 353 (1) 291 2000. For the three months ended March 31, 2010, we derived approximately 44.5%, 45.5% and 10.0% of our net revenue in the United States, Europe and Rest of World, respectively. 2 ICON plc CONDENSED CONSOLIDATED BALANCE SHEETS AS AT MARCH 31, 2, 2009 (Unaudited) (Audited) March 31, December 31, ASSETS (in thousands) Current Assets: Cash and cash equivalents $ $ Short term investments - available for sale Accounts receivable Unbilled revenue Other receivables Deferred tax asset Prepayments and other current assets Income taxes receivable Total current assets Other Assets: Property, plant and equipment, net Goodwill Non-current other assets Non-current income taxes receivable Non-current deferred tax asset Intangible assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Payments on account Other liabilities Deferred tax liability Income taxes payable Total current liabilities Other Liabilities: Non-current other liabilities Non-current government grants Non-current income taxes payable Non-current deferred tax liability Shareholders' Equity: Ordinary shares, par value 6 euro cents per share; 100,000,000 shares authorized, 59,444,119 shares issued and outstanding at March 31, 2010 and 59,007,565 shares issued and outstanding at December 31, 2009 Additional paid-in capital Accumulated other comprehensive income ) Retained earnings Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ICON plc CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2009 (UNAUDITED) Three Months Ended March 31, March 31, (in thousands except share and per share data) Revenue: Gross revenue $ $ Reimbursable expenses ) ) Net revenue Costs and expenses: Direct costs Selling, general and administrative expense Depreciation and amortization Total costs and expenses Income from operations Interest income Interest expense ) ) Income before provision for income taxes Provision for income taxes ) ) Net income $ $ Net income per Ordinary Share: Basic $ $ Diluted $ $ Weighted average number of Ordinary Shares outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 ICON plc CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2, 2009 (UNAUDITED) Three Months Ended March 31, March 31, (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Loss on disposal of property, plant and equipment 3 Depreciation and amortization Amortization of grants ) ) Share-based compensation expense Deferred taxes ) ) Changes in assets and liabilities: Decrease/(increase) in accounts receivable ) Decrease in unbilled revenue (Increase)/decrease in other receivables ) Increase in prepayments and other current assets ) ) Increase in other non current assets ) ) (Decrease)/increase in payments on account ) Decrease in other current liabilities ) ) Increase in other non current liabilities (Decrease)/increase in income taxes payable ) Decrease in accounts payable ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property, plant and equipment ) ) Purchase of subsidiary undertakings & acquisition costs - ) Purchase of short term investments ) - Sale of short term investments Net cash provided by/(used in) investing activities ) Cash flows from financing activities: Drawdown of credit lines and facilities - Repayment of credit lines and facilities - ) Proceeds from exercise of share options Share issuance costs ) ) Tax benefit from the exercise of share options 3 Repayment of other liabilities ) ) Net cash provided by/ (used in) financing activities ) Effect of exchange rate movements on cash ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 ICON plc CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Shares Amount Additional Paid-in Capital Accumulated Other Comprehensive Income Retained Earnings Total (dollars in thousands, except share data) Balance at December 31, 2009 $ Comprehensive Income: Net income Currency translation adjustment (net of taxation) - - - ) - ) Total comprehensive income Share issuance costs ) ) Exercise of share options 36 Non-cash stock compensation expense Tax benefit on exercise of options Balance at March 31, 2010 $ $ $ ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 ICON plc NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) MARCH 31, 2010 1. Basis of Presentation These condensed consolidated financial statements, which have been prepared in accordance with United States generally accepted accounting principles (“US GAAP”), have not been audited. The condensed consolidated financial statements reflect all adjustments, which are, in the opinion of management, necessary to present a fair statement of the operating results and financial position for the periods presented. The preparation of the condensed consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect reported amounts and disclosures in the condensed consolidated financial statements. Actual results could differ from those estimates. The condensed consolidated financial statements should be read in conjunction with the accounting policies and notes to the consolidated financial statements included in ICON’s Form 20-F for the year ended December 31, 2009. Operating results for the three months ended March 31, 2010, are not necessarily indicative of the results that may be expected for the fiscal period ending December 31, 2010. 2. Goodwill March 31, December 31, (in thousands) Opening balance $ $ Current period acquisitions - Prior period acquisitions - ) Foreign exchange movement ) Closing balance $ $ The goodwill balance relates entirely to the clinical research segment. Prior Period Acquisitions - Acquisition of Qualia Clinical Services Inc. and Veeda Laboratories Ltd. During the year ended December 31, 2009, the Company completed the acquisitions of Qualia Clinical Services, Inc., a Phase 1 facility located in Omaha, Nebraska and Veeda Laboratories Limited, a specialist provider of biomarker laboratory services to the global pharmaceutical and biotechnology industries, located in Oxford, United Kingdom, neither of which were considered individually significant. In aggregate, the total purchase price for these acquisitions was approximately $2.2 million. The excess of the consideration paid over the carrying value of the assets acquired of $0.6 million,was recorded as goodwill of $1.6 million. The acquisitions of Qualia Clinical Services Inc. and Veeda Laboratories Ltd.were accounted for as business combinationsin accordance with FASB ASC 805 Business Combinations which is effective for all acquisitions which have taken place since January 1, 2009. 7 The following table summarises the fair values of the assets acquired and the liabilities assumed: (in thousands) Property, plant and equipment $ Intangible assets Goodwill Cash 32 Other current assets Current liabilities ) Non current liabilities ) Purchase price $ Goodwill represents the acquisition of an established workforce with experience in the provision of Phase I clinical trial management services to pharmaceutical and biotechnology companies. 3. Income Taxes As at March 31, 2010, the Company maintains an $18.8 million liability (December 31, 2009: $18.9 million) for unrecognized tax benefit, which is comprised of $15.2 million (December 31, 2009: $15.4 million) related to items generating unrecognized tax benefits and $3.6 million (December 31, 2009: $3.5 million) for interest and penalties relatedto such items. The Company recognizes interest accrued on unrecognized tax benefits as an additional income tax expense. The Company has analyzed filing positions in all of the significant federal, state and foreign jurisdictions where it is required to file income tax returns, as well as open tax years in these jurisdictions. The only periods subject to examination by the major tax jurisdictions where the Company does business are 2005 through 2009 tax years. The Company does not believe that the outcome of any examination will have a material impact on its financial statements. 4. Net income per ordinary share Basic net income per ordinary share has been computed by dividing net income available to ordinary shareholders by the weighted average number of ordinary shares outstanding during the period. Diluted net income per ordinary share is computed by adjusting the weighted average number of ordinary shares outstanding during the period for all potentially dilutive ordinary shares outstanding during the period and adjusting net income for any changes in income or loss that would result from the conversion of such potential ordinary shares. There is no difference in net income used for basic and diluted net income per ordinary share. The reconciliation of the number of shares used in the computation of basic and diluted net income per ordinary share is as follows: Three Months Ended March 31, March 31, Weighted average number of ordinary shares outstanding for basic net income per ordinary share Effect of dilutive share options outstanding Weighted average number of ordinary shares for diluted net income per ordinary share 8 5. Stock Options On July 21, 2008, the Company adopted the Employee Share Option Plan 2008 (the “2008 Employee Plan”) pursuant to which the Compensation and Organization Committee of the Company’s Board of Directors (the “Committee”) may grant options to any employee, or any director holding a salaried office or employment with the Company or a Subsidiary for the purchase of ordinary shares. On the same date, the Company also adopted the Consultants Share Option Plan 2008 (the “2008 Consultants Plan”), pursuant to which the Committee may grant options to any consultant, adviser or non-executive director retained by the Company or any Subsidiary for the purchase of ordinary shares. Each option granted under the 2008 Employee Plan or the 2008 Consultants Plan (together the “2008 Option Plans”) will be an employee stock option, or NSO, as described in Section 422 or 423 of the Code. Each grant of an option under the 2008 Option Plans will be evidenced by a Stock Option Agreement between the optionee and the Company. The exercise price will be specified in each Stock Option Agreement, however option prices will not be less than 100% of the fair market value of an ordinary share on the date the option is granted. An aggregate of 6.0 million ordinary shares have been reserved under the 2008 Employee Plan as reduced by any shares issued or to be issued pursuant to options granted under the 2008 Consultants Plan, under which a limit of 400,000 shares applies.Further, the maximum number of ordinary shares with respect to which options may be granted under the 2008 Employee Option Plan, during any calendar year, to any employee, shall be 400,000 ordinary shares.There is no individual limit under the 2008 Consultants Option Plan.No options may be granted under the plans after July 21, 2018. On July 21, 2008, the Company adopted the the 2008 Employees Restricted Share Unit Plan (the “2lan”) pursuant to which the Committee may select any employee, or any director holding a salaried office or employment with the Company or a Subsidiary to receive an award under the plan.An aggregate of 1.0 million ordinary shares have been reserved for issuance under the 2lan.Awards under the 2008 RSU may be settled in cash or shares. On January 17, 2003, the Company adopted the Share Option Plan 2003 (the “2003 Plan”) pursuant to which the Committee may grant options to officers and other employees of the Company or its subsidiaries for the purchase of ordinary shares.Each grant of an option under the 2003 Plan will be evidenced by a Stock Option Agreement between the employee and the Company. The exercise price will be specified in each Stock Option Agreement. An aggregate of 6.0 million ordinary shares have been reserved under the 2003 Plan; and, in no event will the number of ordinary shares that may be issued pursuant to options awarded under the 2003 Plan exceed 10% of the outstanding shares, as defined in the 2003 Plan, at the time of the grant, unless the Board expressly determines otherwise. Further, the maximum number of ordinary shares with respect to which options may be granted under the 2003 Plan during any calendar year to any employee shall be 400,000 ordinary shares.No options can be granted after January 17, 2013. Share option awards are generally granted with an exercise price equal to the market price of the Company’s shares at date of grant.Share options typically vest over a period of five years from date of grant and expire eight years from date of grant.The maximum contractual term of options outstanding at March 31, 2010, is eight years. 9 The following table summarizes option activity for the three months ended March 31, 2010: Options Outstanding Number of Shares Weighted Average Exercise Price Weighted Average Fair Value Weighted Average Remaining Contractual Life Outstanding at December 31, 2009 $ $ Granted $ $ Exercised ) $ $ Forfeited ) $ $ Outstanding at March 31, 2010 $ $ Exercisable at March 31, 2010 $ $ The Company has granted options with fair values ranging from $3.17 to $13.93 per option or a weighted average fair value of $6.19 per option.The Company issues ordinary shares for all options exercised. The total amount of fully vested share options which remained outstanding at March 31, 2010, was 2,962,110.Fully vested share options at March 31, 2010, have an average remaining contractual term of 3.96 years, an average exercise price of $16.30 and a total intrinsic value of $34.8 million. The total intrinsic value of options exercised during the three months ended March 31, 2010, was $7.2 million (March 31, 2009: $0.3 million). Non vested shares outstanding as at March 31, 2010, are as follows: Options Outstanding Number of Shares Weighted Average Exercise Price Weighted Average Fair Value Non vested outstanding at December 31, 2009 $ $ Granted $ $ Vested ) $ $ Forfeited ) $ $ Non vested outstanding at March 31, 2010 $ $ 10 Fair value of Stock Options Assumptions The weighted average fair value of options granted during the period ended March 31, 2010, and March 31, 2009 was calculated using the Black-Scholes option pricing model.The weighted average fair values and assumptions used were as follows: Three Months Ended March 31, March 31, Weighted average fair value $ $ Assumptions: Expected volatility 45
